Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022, has been entered.

Status of the Claims
 	 Claims 1-4, 6-7, 9-11, 13-17 and 19-20 are pending.
Applicants arguments filed on 03/17/2022 and 06/13/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicants’ amendments, filed on 06/13/2022, have each been entered into the record. Applicants have amended claim 1. Applicants have cancelled claim 18. Claims 2 and 10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Claim 13-14 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected invention. Therefore, claims 1, 3-4, 6-7, 9, 11, 15-17 and 19-20 are subject of the Office action below.

Withdrawn Rejections:
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-4, 6-7, 9-11, 13-17 and 19-20 under 35 U.S.C. 103 as being unpatentable over Lim as evidenced by Shinozuka in view of: i) CN103505485A; ii) Soldati; iii) Layman; and iv) Boderke, is withdrawn in view of the amendment of claim 1 to newly recite the limitation “effective for the prevention of overweight, obesity, and/or excessive fat accumulation in the offspring”.
Response to the Applicant’s Arguments/Declarations
Applicants and the Declarant (Dr. Irma Silva Zolezzi), contend that the instant claims are non-obvious over the prior art on the grounds of an unexpected and surprising observation that, the administration of a DHA free composition comprising a natural source-based vitamin B2 (riboflavin), in an amount ranging from 1.5-2 mg/day, to a mother (who has metabolic syndrome), during pregnancy, during lactation, and/or within 4 months preceding pregnancy, was found to result in the prevention of overweight, obesity, excessive fat accumulation and/or associated metabolic disorders in offspring. The Applicants and Declarant cite the specification at page 1, line 23-page 2, line 9; page 3, lines 1-6; page 4, lines 5-12 and Figure 1, as allegedly providing support for the Applicants’ and Declarant’s arguments. Please see pages 5-10 of Remarks filed on 03/17/2022 and pages 1-6 of the declaration of Dr. Irma Silva Zolezzi, filed on 03/17/2022.
The Applicants’ and Declarant’s arguments have been fully considered but they are not found to be persuasive. 
This is because a review of the instant specification (including page 1, line 23-page 2, line 9; page 3, lines 1-6; page 4, lines 5-12 and Figure 1, cited in support of the Applicants’ and Declarant’s allegations), fails to provide any working example(s) of administering any vitamin B2 composition (including a DHA free vitamin B2 composition) of any amount of vitamin B2 (including the claimed 1.5-2 mg/day range), to any mother (including a mother that has metabolic syndrome), during pregnancy, during lactation, and/or within 4 months preceding pregnancy (emphasis added).
The specification only provides a working example of a measured correlation of a vitamin B2 deficiency in expecting mothers with an increased likelihood that the offspring develops overweight, obesity, excessive fat accumulation and/or associate metabolic disorders (emphasis added). Please see instant specification at pages 11-14 and Figure 1. However, none of the Applicants work involves of administering any vitamin B2 composition (including a DHA free vitamin B2 composition) of any amount of vitamin B2 (including the claimed 1.5-2 mg/day range), to any mother (including a mother that has metabolic syndrome), during pregnancy, during lactation, and/or within 4 months preceding pregnancy (emphasis added).
Regarding the advantageous results alleged by the Applicants for rebutting the obviousness of claimed invention, please note that advantageous results alone are not sufficient for overcoming an obviousness. The results must be unexpected. For the establishment of unexpected results, a few notable principles are well settled. It is Applicants’ burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. See, MPEP 716.02 (e). Emphasis added.
In the instant case:
A) The instant claims are not commensurate in the scope with any evidence of unexpected results. This is because the instant invention (e.g., instant claim 1), is directed to a method for preventing overweight, obesity, excessive fat accumulation and/or associated metabolic disorders in offspring of a mother who has metabolic syndrome, with a DHA free composition comprising a natural source-based vitamin B2 (riboflavin), in an amount ranging from 1.5-2 mg/day. The composition is administered to the mother during pregnancy, during lactation, and/or within 4 months preceding pregnancy. 
A review of the instant specification (including page 1, line 23-page 2, line 9; page 3, lines 1-6; page 4, lines 5-12 and Figure 1, cited in support of the Applicants’ and Declarant’s allegations), fails to provide any working example(s) of administering any vitamin B2 composition (including a DHA free vitamin B2 composition) of any amount of vitamin B2 (including the claimed 1.5-2 mg/day range), to any mother (including a mother that has metabolic syndrome), during pregnancy, during lactation, and/or within 4 months preceding pregnancy (emphasis added).
The specification only provides a working example of a measured correlation of a vitamin B2 deficiency in expecting mothers with an increased likelihood that the offspring develops overweight, obesity, excessive fat accumulation and/or associate metabolic disorders (emphasis added). Please see instant specification at pages 11-14 and Figure 1. However, none of the Applicants work involves of administering any vitamin B2 composition (including a DHA free vitamin B2 composition) of any amount of vitamin B2 (including the claimed 1.5-2 mg/day range), to any mother (including a mother that has metabolic syndrome), during pregnancy, during lactation, and/or within 4 months preceding pregnancy (emphasis added).
Accordingly, the instant claims are not commensurate in the scope with any evidence of unexpected results.
B) At the time the instant invention was filed (effective date 03/21/2014):
i) riboflavin (vitamin B2) deficiency in pregnant and lactating women was known to be corrected by riboflavin supplementation (see new rejections below).
ii) a link between riboflavin deficiency and metabolic syndrome was known in the art. Metabolic syndrome patients have significantly reduced levels of riboflavin, compared to healthy individuals. Please see new rejections below.
iii)  riboflavin plays a role in the degradation of fats, carbohydrates and protein (see new rejections below). 
Since riboflavin plays a role in the degradation of fats, carbohydrates and protein (see discussions above), it would have been obvious to a person of the ordinary skill in the art that a riboflavin deficiency would have resulted in a deficiency in the degradation of fats, carbohydrates and protein and corresponding accumulation of fats, carbohydrates and protein in: i) a mother who has metabolic syndrome (riboflavin deficient mother, see discussions above); and ii) an offspring of the mother (deficient riboflavin supplementation from mother during pregnancy, during lactation, and/or within 4 months preceding pregnancy).  
One skilled in the art would have had a reasonable expectation that the administration of riboflavin to a mother who has metabolic syndrome (riboflavin deficient mother, see discussions above), during pregnancy, during lactation, and/or within 4 months preceding pregnancy, would prevent overweight, obesity, excessive fat accumulation and/or associated metabolic disorders in offspring (via supplementation of riboflavin from the mother to the offspring during pregnancy, during lactation, and/or within 4 months preceding pregnancy).
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
 Therefore, it would not have been an unexpected and surprising observation that an administration of a DHA free vitamin B2 composition to a mother who has metabolic syndrome (riboflavin deficient mother, see discussions above), during pregnancy, during lactation, and/or within 4 months preceding pregnancy, is found to result in the prevention of overweight, obesity, excessive fat accumulation and/or associated metabolic disorders in offspring.        
Claim Rejections - 35 USC § 103
New Grounds of Rejections, Necessitated by Applicants’ Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-7, 9, 11, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al (hereinafter, “Bates”, Am. J. Clinical Nutrition, 1951, 34, 928-935) in view of: 1) Chiyoko et al (hereinafter, “Chiyoko”, JP2013145204A, published 07/25/2013, Machine Translation); 2) Boderke (U.S. Pub. No. 20050143347, published 06/30/2005, cited in the previous office action); 3) CN103505485A (Machine Translation, published 01/15/2014, cited in the previous office action); 4) Soldati (U.S. Pub. No. 20040213857, published 10/28/2004, cited in the previous office action); and 5) Layman (Nutrition Today, 2009, 44(1) 43-48, Abstract, cited in the previous Office action).
The Applicants claim a method for preventing overweight, obesity, excessive fat accumulation and/or associated metabolic disorders in offspring of a mother who has metabolic syndrome, with a DHA free composition comprising a natural source-based vitamin B2 (riboflavin), in an amount ranging from 1.5-2 mg/day. The composition is administered to the mother during pregnancy, during lactation, and/or within 4 months preceding pregnancy.
The specification only provides a working example of a measured correlation of a vitamin B2 deficiency in expecting mothers with an increased likelihood that the offspring develops overweight, obesity, excessive fat accumulation and/or associate metabolic disorders (emphasis added). Please see instant specification at pages 11-14 and Figure 1. 
Based on the Applicants’ work (see discussions above), Applicants are now claiming to have invented a method for preventing overweight, obesity, excessive fat accumulation and/or associated metabolic disorders in offspring of a mother who has metabolic syndrome, with a DHA free composition comprising a natural source-based vitamin B2, in an amount ranging from 1.5-2 mg/day.
 However, none of the Applicants work involves of administering any vitamin B2 composition (including a DHA free vitamin B2 composition) of any amount of vitamin B2 (including the claimed 1.5-2 mg/day range), to any mother (including a mother that has metabolic syndrome), during pregnancy, during lactation, and/or within 4 months preceding pregnancy (emphasis added).
	Similar to method of claim 1, Bate teaches that riboflavin (vitamin B2) deficiency in Gambian pregnant and lactating women was corrected by riboflavin supplementation. Their riboflavin intake was raised from 0.5 to 1.5 mg/day. The composition of Bates does not contain DHA. Please see abstract and discussions therein.
Bate is not explicit in teaching: i) metabolic syndrome; and ii) natural source-based riboflavin.
However, a person skilled in the art would have had a reasonable expectation of success in preventing overweight, obesity, excessive fat accumulation and/or associated metabolic disorders in offspring of a mother who has metabolic syndrome, with administration of riboflavin to the mother during pregnancy, during lactation, and/or within 4 months preceding pregnancy.
This is because at the time the instant invention was filed: 
1) A link between riboflavin deficiency and metabolic syndrome was known in the art. For example, Chiyoko teaches significantly reduced levels of riboflavin in patients who have metabolic syndrome, compared to healthy individuals. Please see ¶ 0009, lines 97-98 and Figure 2-1 on page 11. Chiyoko discloses metabolic syndrome as referring to a condition in which hyperglycemia, hypertension, or hyperlipemia is caused by visceral fat obesity (emphasis added). Please see ¶ 0011. 
2) Boderke (see ¶ 0040), states:
“The term “component assisting degradation of fat” means, for example, vitamins such as riboflavin or carnitine. Riboflavin, which is also referred to as vitamin B2 or lactoflavin, is an alkali- and light-sensitive vitamin which has a yellowish green fluorescence in solution. Riboflavin acts to assist the degradation of fats, carbohydrates and protein. Riboflavin acts in humans in the form of its active coenzymes FAD and FMN in about 60 hydrogen-donating flavoenzymes”. Emphasis added.

It would have been obvious to a person of the ordinary skill in the art that a riboflavin deficiency would have resulted in a deficiency in the degradation of fats, carbohydrates and protein and corresponding accumulation of fats, carbohydrates and protein in: i) a mother who has metabolic syndrome (riboflavin deficient, see discussions above); and ii) an offspring of the mother (deficient riboflavin supplementation from mother during pregnancy, during lactation, and/or within 4 months preceding pregnancy). 
3) The claimed range of 1.5-2 mg vitamin B2 in instant claim 1, is an art-recognized variable that would have been routinely determined and optimized by a person skilled in the art through test series following the requisite guidelines set forth in the prior art disclosure. For example:
	3A) CN103505485A discloses 0.5-20 mg vitamin B2/day as suitable for consumption by pre-pregnant women, pregnant women and lactating mothers (see ¶ 0046); and
3B) Soldati discloses 1.0 to 1.8 mg vitamin B2 (see ¶ 0073), as suitable for consumption (during one day period) by pregnant women, lactating women or women having childbearing potential that are attempting to become pregnant (see ¶ 0056).
The claimed range of 1.5-2 mg vitamin B2 /day overlaps or lies within the range disclosed by CN103505485A and Soldati because: i) CN103505485A teaches 0.5-20 mg vitamin B2/day (see discussions above); and ii) Soldati teaches 1.0 to 1.8 mg vitamin B2 (see discussions above).
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). As recognized by MPEP § 2144.05. 
In the instant case, because the claimed range of 1.5-2 mg vitamin B2 in instant claim 1 overlaps or lies inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
It is noted that no criticality (emphasis added), has been demonstrated in the specification with regard to the administration of the claimed range of 1.5-2 mg vitamin B2/day to any mother (including a mother that has metabolic syndrome), during pregnancy, during lactation, and/or within 4 months preceding pregnancy.
4) Natural source-based riboflavin was known in the art. For example, Layman discloses egg as a source of riboflavin (see abstract).
Therefore, at the time the instant invention was filed, one skilled in the art would have found it obvious to modify Bates with Chiyoko, Boderke, CN103505485A, Soldati and Layman in order to administer a DHA free riboflavin composition to a mother who has metabolic syndrome (riboflavin deficient mother, see discussions above), during pregnancy, during lactation, and/or within 4 months preceding pregnancy. This is because riboflavin (vitamin B2) deficiency in pregnant and lactating women was corrected by riboflavin supplementation (see discussions above)
Furthermore, since riboflavin plays a role in the degradation of fats, carbohydrates and protein (see discussions above), it would have been obvious to a person of the ordinary skill in the art that a riboflavin deficiency would have resulted in a deficiency in the degradation of fats, carbohydrates and protein and corresponding accumulation of fats, carbohydrates and protein in: i) a mother who has metabolic syndrome (riboflavin deficient mother, see discussions above); and ii) an offspring of the mother (deficient riboflavin supplementation from mother during pregnancy, during lactation, and/or within 4 months preceding pregnancy).  
One skilled in the art would have had a reasonable expectation that the administration of riboflavin to a mother who has metabolic syndrome (riboflavin deficient mother, see discussions above), during pregnancy, during lactation, and/or within 4 months preceding pregnancy, would prevent overweight, obesity, excessive fat accumulation and/or associated metabolic disorders in offspring (via supplementation of riboflavin from the mother to the offspring during pregnancy, during lactation, and/or within 4 months preceding pregnancy).
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Therefore, claim 1 is obvious over Bates, Chiyoko, Boderke, CN103505485A, Soldati and Layman. 
 Regarding claims 3-4, Bates disclose riboflavin intakes from food compositions (see page 929).
Regarding claims 6-7, each of the claimed riboflavin dosing schedule of at least: i) 4 consecutive weeks before pregnancy, during pregnancy and/or during lactation (claim 6); and ii) once daily (claim 7), is a result-effective variable that would have been routinely determined and optimized in the pharmaceutical art. 
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Factors that would have been taken into consideration when determining the optimum riboflavin dosing schedule, would have included, but not have been limited to, the age, weight, medical condition of the mother and severity of the metabolic syndrome. Thus, the specific riboflavin dosing schedule that would have actually been determined would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.  
It is noted that no criticality (emphasis added), has been demonstrated in the specification with regard to the riboflavin dosing schedule of at least: i) 4 consecutive weeks before pregnancy, during pregnancy and/or during lactation (claim 6); and ii) once daily (claim 7).
Regarding claims 9 and 11, the recitation outcomes of a method of claim 1 resulting in: i) preventing overweight, obesity, excessive fat accumulation and/or associated metabolic disorder in the offspring later in life (claim 9); and ii) reducing fat mass (claim 11), are not given any patentable weight because each of the recited outcome is simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since Bates, Chiyoko, Boderke, CN103505485A, Soldati and Layman, combined to teach a method of claim 1 (see discussions above)., the method of Bates, Chiyoko, Boderke, CN103505485A, Soldati and Layman, must necessarily produce the same outcomes of recited in claims 9 and 11. 
This is because each of the recited outcomes in claims 9 and 11, is a natural process that flows from, for example, a patient population of instant claim 1 and the DHA free vitamin B2 composition administered. Furthermore, Boderke teaches that vitamin B2 plays a role in the degradation of fats, carbohydrates and protein (see discussions above).
Therefore, claims 9 and 11 are obvious over Bates, Chiyoko, Boderke, CN103505485A, Soldati and Layman. 
Regarding claim 15, Layman discloses eggs (see discussions above).
Regarding claims 16-17, Bates discloses administering the composition during pregnancy (see discussions above).
Regarding claims 19-20, Bates, Chiyoko, Boderke, CN103505485A, Soldati and Layman, combine to teach administering a composition of claim 1 to a patient population of claim 1 (see discussions above). The method of Bates, Chiyoko, Boderke, CN103505485A, Soldati and Layman, must necessarily results in the prevention of overweight, obesity, excessive fat accumulation and/or associated metabolic disorders in the: i) offspring at an age of at least 4 years old (claim 19); and ii) offspring at an age of at least 6 years old. This is because the prevention of, for example, overweight or obesity in the offspring, is a natural process that flows from a patient population of instant claim 1 and the DHA free vitamin B2 composition administered. 
Therefore, claims 19-20 are necessarily obvious over Bates, Chiyoko, Boderke, CN103505485A, Soldati and Layman.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing.

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629